Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the amendment to the first paragraph (entitled “Related Applications”) on page 1 of the specification submitted on June 10, 2022, the phrase “U.S. nonprovisional application Serial number 15/064,865, filed March 9, 2016, now U.S. Patent number 10,265,550” should be changed to -- U.S. nonprovisional application Serial number 15/064,865, filed March 9, 2016, now U.S. Patent number 10,269,550—since the correct patent number for this application is 10,269,550, not 10,265,550.
Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 29, 31-32, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al (article from Analytica Chimica Acta, vol. 415, 2000, pages 1-7, submitted in the IDS filed on January 8, 2021) in view of Eyal et al (US 6,229,046).
Carlsson et al teach of a method for the monosegmented micro-volume liquid-liquid flow-extraction of an analyte from a sample into an organic solvent.  The method comprises the steps of introducing an organic solvent (O) into a silica capillary (see Figure 1 in Carlsson et al) by inserting the capillary into a vessel containing the organic solvent (O) and aspirating a volume of the organic solvent into the capillary using a pump (P), introducing the capillary into a vessel containing a sample (S) having an analyte therein to be extracted, aspirating a volume of the sample (S) into the capillary using the pump (P) so that a portion of the sample is introduced into the capillary, moving the organic solvent and the sample in the capillary by creating a pulsed flow with the pump, wherein the pulsed flow causes a cycling of the organic solvent and the sample back and forth in the capillary and causes the analyte in the sample to be extracted from the sample (S) and into the organic solvent (O), analyzing the analyte that has been extracted from the sample into the organic solvent using a detector (D) while the organic solvent (O) is located in the capillary, and quantifying the analyte.  Carlsson et al teach that the method can be used to extract a caffeine analyte from a pharmaceutical sample that has been dissolved in water by introducing the aqueous sample into the capillary along with a chloroform organic solvent. The organic solvent (O) is immiscible with the aqueous sample (S), and Carlsson et al teach that the sample (S) is introduced into the capillary first before the organic solvent (O) in the sequence of steps depicted in Figure 1 and described in section 2.4 on page 4 of Carlsson et al.  See the abstract, Figure 1, and sections 2.1, 2.3, 2.4, and 3.2 of Carlsson et al.  Carlsson et al fail to teach that the organic solvent used in the method is selected based on determining a distribution of the analyte between the sample and the organic solvent by estimating a partitioning coefficient of the analyte between the solvent and the sample.
Eyal et al teach of a liquid-liquid extraction method for extracting lactic acid from a lactic acid/lactate salt mixture in an aqueous sample. Eyal et al teach that the choice of an extraction solvent to use in the method is important to the overall efficiency and economics of the separation process. Eyal et al teach of selecting a solvent to use in the extraction process that results in a favorable distribution between the lactic acid analyte in the aqueous sample and in the organic solvent into which the lactic acid is extracted, as represented by a certain partitioning coefficient. The partitioning coefficient is calculated by the concentration of the lactic acid analyte in the organic solvent extractant phase divided by the concentration of the lactic acid analyte in the aqueous sample. Eyal et al teach of selecting an organic solvent to use in the liquid-liquid extraction which gives favorable partitioning or distribution between the aqueous and organic phases, as represented by certain partitioning coefficients, and which results in high extraction efficiency, high yield, low extractant volume and high concentrated product. See lines 9-53 in column 11 of Eyal et al. 
Based upon the combination of Carlsson et al and Eyal et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the organic solvent used in the method taught by Carlsson et al for extracting an analyte from an aqueous sample based on determining a distribution of the analyte between the sample and the organic solvent by estimating a partitioning coefficient of the analyte since Eyal et al teach that the selection of an organic solvent to use in a liquid-liquid extraction process should be based on a desired distribution of the analyte between the solvent and the sample, which is represented by an estimated partitioning coefficient of the analyte, because this results in high extraction efficiency, high yield, low extractant volume and high concentrated product.
	With regards to claim 36, Carlsson et al fail to teach that the organic solvent (O) is introduced into the capillary first before the sample.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the organic solvent to the capillary first before the sample in the method taught by Carlsson et al since the order of introduction of the sample and the organic solvent into the capillary taught by Carlsson et al does not affect the extraction of the analyte from the sample into the organic solvent since both sample and organic solvent must be present in the capillary in order for the extraction to occur, and thus, either the sample or the organic solvent can be introduced first into the capillary so long as the other of the sample or organic solvent is sequentially introduced into the capillary after.  
Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Horn et al (article from Rapid Commun. Mass Spectrom., vol. 26, 2012, pages 957-962, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the analyte extracted into the organic solvent is analyzed by applying a voltage to the solvent comprising the extracted analyte in the capillary so that the analyte is expelled from the capillary and ionized, and analyzing the resulting ions.
	Horn et al teach of a method for analyzing a lipid analyte comprising the steps of performing liquid-phase microextraction in a nanospray capillary by back-loading an organic extraction solvent comprising chloroform and methanol into the capillary, inserting a tip of the capillary into a sample containing a lipid analyte to be extracted, moving the capillary tip back and forth in the sample multiple times so as to extract the lipid analyte from the sample into the organic solvent in the nanospray capillary, removing the capillary from the sample, mounting the capillary to a nanospray source that applies a voltage to the solvent comprising the extracted analyte in the capillary so that the analyte is expelled from the capillary as ions, and analyzing the ions in a mass spectrometer.  See the abstract, and pages 958 and 961 of Horn et al. 
	Based upon the combination of Carlsson et al, Eyal et al and Horn et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a voltage to the solvent comprising the extracted analyte in the capillary taught by Carlsson et al so that the analyte is expelled from the capillary as ions and to analyze the resulting ions since Horn et al teach that an analyte extracted from a sample in a capillary can be accurately detected by applying a voltage to the capillary to ionize the analyte and analyzing the ions in a mass spectrometer, which method is equivalent to the optical detection taught by Carlsson et al, and Horn et al also teach that a capillary containing an organic solvent can be used for both the extraction and ionization of an analyte in a sample.  
Claims 25-26 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Koulman (WO 2014/195662, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the solvent containing the extracted analyte is removed from the capillary and then analyzed by generating ions of the analyte and analyzing the ions.  
	Koulman teaches of a method for extracting an analyte from a sample using liquid-liquid extraction and then analyzing the analyte in a mass spectrometer.  The method comprises flowing an aqueous liquid containing an analyte into a capillary 61 (see Figure 1 of Koulman), flowing an organic solvent that is immiscible with the aqueous liquid into the capillary 61 so that the aqueous liquid and the organic solvent form separate slugs in the capillary, moving the aqueous liquid and the organic solvent in the capillary so that the analyte is extracted from the aqueous liquid into the organic solvent, removing a portion of the organic solvent comprising the extracted analyte from the capillary 61, generating ions of the analyte using an electrospray ionization source 55, and analyzing the generated ions in a mass spectrometer 57.  See Figures 1 and 2, the abstract and pages 4-10 and 16-17 of Koulman. 
 	Based upon the combination of Carlsson et al, Eyal et al and Koulman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the solvent containing the extracted analyte from the capillary taught by Carlsson et al,  generate ions of the analyte and then analyze the ions since Koulman teaches that an analyte extracted from a sample into an organic solvent in a capillary can be accurately detected by removing the solvent from the capillary, ionizing the analyte, and detecting the ions in a mass spectrometer, which detection method is equivalent to the optical detection taught by Carlsson et al.  
Claims 27-28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Yuan et al (article from the Journal of Chromatography B, vol. 921-922, Feb. 4, 2013, pages 81-86, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that either the solvent or the sample comprises an internal standard.  
	Yuan et al teach of a method for the analysis of an analyte (Asunaprevir, a hepatitis C virus protein protease inhibitor) in a sample using liquid-liquid extraction, liquid chromatography and mass spectrometry.  An isotope-labelled internal standard is added to either the sample or the organic solvent (ethyl acetate) that is contacted with the sample in the liquid-liquid extraction. The internal standard allows for the correction for the loss of analyte in the method during sample preparation and for the correction of matrix effects.  See the abstract and section 2.5 on page 82 of Yuan et al.  
	Based upon the combination of Carlsson et al, Eyal et al and Yuan et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an internal standard to either the solvent or the sample in the method taught by Carlsson et al since Yuan et al teach that it is advantageous to add an internal standard to either the sample or the organic solvent used in a liquid-liquid extraction so as to correct for the loss of analyte in the method during sample preparation and to correct for matrix effects.  
Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Hazen et al (US 3,615,170, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the sample and the solvent are miscible with one another and that a bridging solvent can be added to the capillary that is immiscible with both the sample and the solvent in order to separate the sample and the solvent.  
	Hazen et al teach of a liquid-liquid extraction process for extracting metal analytes from a sample. In the method, an aqueous solution containing metal analytes is contacted sequentially with two extractants in a container, wherein the extractants selectively remove metals from the sample.  Hazen et al teach that when the sample and one of the extractants are miscible with one another, an organic bridging solvent can be introduced into the container that separates the sample from the extractant while permitting the exchange of metal between the sample and the extractant.  See the abstract, lines 28-63 in column 3, lines 33-45 in column 9, and the claims in Hazen et al.
	Based upon the combination of Carlsson et al, Eyal et al and Hazen et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bridging solvent to the capillary taught by Carlsson et al that is immiscible with both the sample and the solvent in order to separate the sample and the solvent when the sample and the solvent are miscible with one another since Hazen et al teach that the use of bridging solvents to separate miscible samples and extraction solvents is a known technique when extracting analytes from a sample into an extraction solvent using liquid-liquid extraction.  
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
The disclosure is still objected to as set forth above because the amendment to the first paragraph on page 1 of the specification made in the response filed on June 10, 2022 contains an error, as noted in paragraph no. 2 above. The previous rejections of the claims made under 35 USC 112(a) and 35 USC 112(b) in the last Office action mailed on February 11, 2022 have been withdrawn in view of the amendments made to the claims and Applicants’ persuasive arguments. The previous rejections of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent nos. 10,777,402 and 10,269,550 have been withdrawn in view of the proper terminal disclaimers filed on June 10, 2022. 
Applicants argue the rejections of the claims made under 35 USC 103, and in particular the rejection under 35 USC 103 based upon Carlsson et al in view of Eyal et al, by stating that Eyal et al only teach that the partition coefficient is a measure of extraction efficiency, but do not teach or suggest its specific use of estimating by a partitioning coefficient a distribution of an analyte between a sample and a solvent to thereby determine a solubility of a target analyte in a solvent, and selecting the solvent that will extract the target analyte from a sample into the solvent based on the target analyte being more soluble in the solvent than the sample, as now recited in independent claims 21 and 31. This argument is not persuasive since a partitioning coefficient represents a distribution of an amount or concentration of an analyte/solute dissolved in two different immiscible liquids (i.e. an aqueous sample and an organic solvent), and specifically, is a ratio of how much an analyte/solute is dissolved in an organic solvent vs. how much of the analyte/solute is dissolved in an aqueous sample. See lines 40-44 in column 11 of Eyal et al which states “the partition coefficient as calculated by the concentration (wt. basis) of lactic acid in the organic phase (extractant) divided by the concentration of the lactic acid in the aqueous phase (phase from which extraction occurs)”. In this example given by Eyal et al, the lactic acid is the same as the analyte/solute recited in the instant claims, the organic phase (extractant) is the same as the solvent recited in the instant claims, and the aqueous phase (phase from which extraction occurs) is the same as the sample in the instant claims. Eyal et al also teach to choose or select an extraction solvent to use in a liquid-liquid extraction process that produces a certain, known partition coefficient. In particular, Eyal et al teach to choose or select an extraction solvent that has a partition coefficient of greater than 1.0, and more preferably, greater than 3.0. See lines 44-49 in column 11 of Eyal et al where it states “It is desired to have a partition coefficient greater than 0.1, even more desirable is a partition coefficient greater than 1.0, and even better if the partition coefficient is greater than 3.0. This latter can be accomplished by selecting the appropriate solvent or mixture of solvents from the following preferred solvents”. This means choosing or selecting an extraction solvent where an analyte/solute has a greater solubility in an organic extraction solvent than in an aqueous sample since the partition coefficient is defined as a concentration of dissolved analyte/solute in an organic extraction solvent divided by a concentration of dissolved analyte/solute in an aqueous sample, and in order to achieve a value of greater than 1.0 or greater than 3.0 in this calculation, the numerator, which represents the amount of analyte dissolved in an extraction solvent would have to be larger than the denominator, which represents the amount of analyte dissolved in the sample. Therefore, Eyal et al teach and/or suggest using a desired partition coefficient, which represents a distribution of an analyte between a sample and a solvent, to determine a solubility of an analyte in a solvent, and selecting a solvent to use in a liquid-liquid extraction process that will extract a target analyte from a sample into a solvent based on the target analyte being more soluble in the solvent than in the sample, as now recited in independent claims 21 and 31.
For the above reasons, Applicants’ arguments are not found persuasive. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 16, 2022